           Case 1:19-cv-11880-IT Document 54 Filed 06/15/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                                 )
 RIAN IMMIGRANT CENTER, INC.,                    )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )          C.A. No. 19-CV-11880-IT
                                                 )
 TRACY L. RENAUD, Senior Official                )
 Performing the Duties of the Director, U.S.     )
 Citizenship & Immigration Services, et al.,     )
                                                 )
        Defendants.                              )
                                                 )


            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                   PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Rian Immigrant Center, Inc., by and

through undersigned counsel of record, hereby dismisses all claims in the above-captioned

matter. The dismissal is without prejudice to any future challenges by Plaintiff to Defendants’

policies. See Fed. R. Civ. P. 41(a)(1)(B).
           Case 1:19-cv-11880-IT Document 54 Filed 06/15/21 Page 2 of 3




Respectfully submitted,

 RIAN IMMIGRANT CENTER,

 By its attorneys,


 /s/ Rachel M. Walsh
 Robert D. Carroll (BBO 662736)             Adriana Lafaille (BBO 680210)
 Goodwin Procter LLP                        American Civil Liberties Union
 100 Northern Avenue                        Foundation of Massachusetts, Inc.
 Boston, MA 02210                           211 Congress Street
 Tel.: 617.570.1000                         Boston, MA 02110
 RCarroll@goodwinlaw.com                    Tel.: 617.482.3170
                                            alafaille@aclum.org
 Rachel M. Walsh (Pro hac vice)
 Goodwin Procter LLP                        Srish Khakurel (BBO 706033)
 Three Embarcadero Center, 28th Floor       Lawyers for Civil Rights
 San Francisco, California 94111            61 Batterymarch Street
 Tel.: 415.733.6128                         Boston, MA 02110
 rwalsh@goodwinlaw.com                      Tel.: 617.482.1145
                                            skhakurel@lawyersforcivilrights.org

                                            Anthony M. Marino (BBO 680237)
                                            Rian Immigrant Center
                                            1 State Street, Suite 800
                                            Boston, MA 02109
                                            Tel.: 617.542.7654
                                            amarino@riancenter.org

                                            Attorneys for Plaintiff the Rian Immigrant
                                            Center
Dated: June 15, 2021




                                        2
           Case 1:19-cv-11880-IT Document 54 Filed 06/15/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       On June 15, 2021, I electronically submitted the foregoing document with the clerk of court

for the U.S. District Court, District of Massachusetts, using the electronic case filing system of the

court. I hereby certify that I have served all parties to the action electronically or by another

manner authorized by Federal Rule of Civil Procedure 5(b)(2).


                                                              /s/ Rachel M. Walsh
                                                              Rachel M. Walsh




                                                  3
